DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 8/19/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 8/19/2022. In particular, the scope of original Claims 1 and 14 have been narrowed, while claims 13 and 20 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 12, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites that the group R2 is hydrogen, and the integer f associated with R2 in Formula 2 is 0 to 3, which renders the scope of the claim confusing given that if f is zero (0), then R2 is not present on the claimed structure and it is unclear how this is a stable compound. In order to overcome this rejection, Applicants are advised to amend the claim to recite that f is three (3).

Claim 14 recites that the group R2 is hydrogen, and the integer f associated with R2 in Formula 2 is 0 to 3, which renders the scope of the claim confusing given that if f is zero (0), then R2 is not present on the claimed structure and it is unclear how this is a stable compound. In order to overcome this rejection, Applicants are advised to amend the claim to recite that f is three (3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatekeyama et al (US 2019/0058124).

Regarding claim 1, Hatekeyama et al discloses an organic electroluminescent device with the following structure: (Figure 1 and [0127]):

    PNG
    media_image1.png
    582
    790
    media_image1.png
    Greyscale
.
From the above, the device comprises a first electrode (102), i.e. positive electrode, a hole transport region, i.e. hole injection and hole transport layers (103 and 104) disposed on the positive electrode; and emission layer (105) disposed to the hole transport and hole injection layers; electron injection and electron transport layers (106 and 107), i.e. an electron transport region disposed on the light emitting layer; and a negative electrode (108), i.e. a second electrode disposed on the electron transport region. The positive electrode, i.e. first electrode, comprises a metal such as Al, Au, or Ag ([0133] and [0135]). The negative electrode, i.e. second electrode, comprises metal such as Al, Ag, or Au ([0310] and [0312]).
	The emission layer comprises the following compound ([0034] – Formula (2)):

    PNG
    media_image2.png
    492
    502
    media_image2.png
    Greyscale
,
where the groups R1-R11 are H ([0035]); Y1 is B ([0036]); X1 and X2 are each N-R, where R is an aryl such as phenyl ([0037], [0080], and [0089]). The R in N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). One of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). 
Thus, the reference discloses a compound given by recited Formula 2, where the recited groups R1, R2, and R3 are H, i.e. the recited integers a and f are zero (0), and c is three (3). The group R is the compound of the reference is benzene, and therefore X1-X10 are C. R4 is a pyridine and the recited integer d is two (2); R5 is H and the recited integer e is zero (0). The recited groups Ar1 and Ar2 are phenyl groups. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits delayed fluorescence (Abstract).

Regarding claim 3, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer comprises a host and the disclosed compound as a dopant ([0056] and [0144]).

Regarding claim 4, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitter layer is a thermally activated delayed fluorescence that emits blue light ([0016] and [0362]).

Regarding claim 8, Hatekeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (5), where Ar1 and Ar2 phenyl; one (1) of the recited group Y1 to Y5 is N and the remaining are C; the recited group R6 is H; and the recited integer h is zero (0).

Regarding claim 12, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the R in N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). Thus, the reference discloses Compound (A-4) of the claims.

Regarding claim 13, Hatekeyama et al discloses an organic electroluminescent device with the following structure: (Figure 1 and [0127]):

    PNG
    media_image1.png
    582
    790
    media_image1.png
    Greyscale
.
From the above, the device comprises a first electrode (102), i.e. positive electrode, a hole transport region, i.e. hole injection and hole transport layers (103 and 104) disposed on the positive electrode; and emission layer (105) disposed to the hole transport and hole injection layers; electron injection and electron transport layers (106 and 107), i.e. an electron transport region disposed on the light emitting layer; and a negative electrode (108), i.e. a second electrode disposed on the electron transport region. The positive electrode, i.e. first electrode, comprises a metal such as Al, Au, or Ag ([0133] and [0135]). The negative electrode, i.e. second electrode, comprises metal such as Al, Ag, or Au ([0310] and [0312]).
	The emission layer comprises the following compound (Page 47 – (1-2679)):

    PNG
    media_image3.png
    278
    428
    media_image3.png
    Greyscale
.
This compound it not identical to Compound B-5 of claims, i.e.

    PNG
    media_image4.png
    216
    260
    media_image4.png
    Greyscale
,
given that the compound of the reference comprises a biphenyl group and not a pyrimidine ring as required by Compound B-5.  However, Compound  (1-2679) is but one embodiment and attention is directed to Formula  (2) of the reference ([0034]), i.e.

    PNG
    media_image5.png
    287
    284
    media_image5.png
    Greyscale
,
where X2 is given by N-R, and R can be a heteroaryl ring such as pyrimidine ([0037], [0080], and [0089]). Accordingly, it would have been obvious for one of ordinary skill in the art to utilize a pyrimidine ring in place of the biphenyl group in the compound disclosed by the reference and thereby arrive at claim Compound B-4 with a reasonable expectation of success.

Regarding claim 14, Hatekeyama et al discloses the following compound ([0034] – Formula (2)):

    PNG
    media_image2.png
    492
    502
    media_image2.png
    Greyscale
,
where the groups R1-R11 are H ([0035]); Y1 is B ([0036]); X1 and X2 are each N-R, where R is an aryl such as phenyl ([0037], [0080], and [0089]). The R in N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). One of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). 
Thus, the reference discloses a compound given by recited Formula 2, where the recited groups R1, R2, and R3 are H, i.e. the recited integers a and f are zero (0), and c is three (3). The group R is the compound of the reference is benzene, and therefore X1-X10 are C. R4 is a pyridine and the recited integer d is two (2); R5 is H and the recited integer e is zero (0). The recited groups Ar1 and Ar2 are phenyl groups. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 19, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the R in N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). Thus, the reference discloses Compound (A-4) of the claims.

Regarding claim 20, Hatekeyama et al discloses the following compound (Page 47 – (1-2679)):

    PNG
    media_image3.png
    278
    428
    media_image3.png
    Greyscale
.
This compound it not identical to Compound B-5 of claims, i.e.

    PNG
    media_image4.png
    216
    260
    media_image4.png
    Greyscale
,
given that the compound of the reference comprises a biphenyl group and not a pyrimidine ring as required by Compound B-5.  However, Compound  (1-2679) is but one embodiment and attention is directed to Formula  (2) of the reference ([0034]), i.e.

    PNG
    media_image5.png
    287
    284
    media_image5.png
    Greyscale
,
where X2 is given by N-R, and R can be a heteroaryl ring such as pyrimidine ([0037], [0080], and [0089]). Accordingly, it would have been obvious for one of ordinary skill in the art to utilize a pyrimidine ring in place of the biphenyl group in the compound disclosed by the reference and thereby arrive at claim Compound B-4 with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 

As evidence of unexpected results, Applicants point to Table 1 of the instant Specification, to compounds A-1, A-2, and A-3 in Inventive Examples 1-3 to comparative Compound X-1 to X-5 in Comparative Examples 1-5. 
Inventive Compounds A1, A-2, and A-3 have the following formulas:

    PNG
    media_image6.png
    196
    635
    media_image6.png
    Greyscale
,
while Comparative Compounds X-1 to X-5 have the following formulas:

    PNG
    media_image7.png
    485
    566
    media_image7.png
    Greyscale
.
Firstly, it is noted that in Inventive Compound A-3, the group R3 in Formula 1 is phenyl. However, the claims recite that the integer c associated with R3 is three (3). Thus, Compound A-3 falls outside the scope of the claims given that this compound only possesses a single phenyl group for R3, i.e. c is one (1). Accordingly, the closest comparison to Inventive Compounds A-1 and A2 are Compounds X-2 and A-2. Comparative Compounds X-1 and X-3 to X-5 possess more than one different substituent when compared to the inventive compounds and therefore are not properly comparable.

It is further noted that Compound A-3 has a half-width of 58 nm, while inventive Compounds A-1 and A-2 have half-widths of 55 nm and 65 nm, respectively. Thus, Compound A-3 has a half-width found within the range of 55 to 65 nm obtained for the inventive compounds. Therefore, it is unclear how Inventive Compounds A-1 and A-2 achieve improved results relative to Comparative Compound A-3. Comparative Compound A-3 has a KRTC of 3.9×104, while Inventive Compounds A-1 and A-2 have KRTC values of 5.1×104 and 4.3×104, respectively. It is unclear if the different  KRTC values between the inventive compounds and Comparative Compound A-3 is significant or not. Inventive Compounds A-1 and A-2 yield a device life of 147% and 138%, respectively, while Comparative Compound A-3 yields a device life of 135 %. Accordingly, it is unclear if the device life improvement of 2.2 %, obtained for Compound A-2, compared to the Compound A-3 is significant.

It is noted that Inventive Compounds A-1 to A-2 are not commensurate in scope with the scope of the claims for the following reasons. In Compounds A-1 and A-2, the group R5 is either H, and the integer e associated with R5 is zero (0) or pyridine and the integer e associated with R5 is one (1). Claims 1 and 14 recite that R5 is hydrogen, a pyridine group, or phenyl group and the integer e is [0-5]. Thus, the inventive compounds only exemplify two groups associated with R5, i.e. H and e is zero (0) or pyridine and e is one (1). 
 	It is noted that in the inventive compounds A-1 and A-2, the group R1 in Formula 2 is phenyl, while the claims recite that R1 is hydrogen or a phenyl group and the integer a associated with R1 is [0-4]. Thus, the inventive examples do not exemplify a compound where R1 is H or R1 represents multiple phenyl groups, i.e. the case where a is [2-4]. Finally, in Inventive Compounds A-1 and A-2, R3 is H, while the claims recite that R3 is H or phenyl and the integer c associated with R3 is three (3). The inventive compound do not exemplify the case where there are three (3) phenyl groups present for R3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767